DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on May 29, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/900,760 (reference application).  Although the claims at issue are not identical, they are not patentably the aforementioned claims of the copending application include each of the recited elements of the aforementioned claims of the instant application, including a sprinkler assembly comprising: a water inlet (“inlet”), a nozzle tube (“body”), an O-ring tray (“retainer”) with O-ring (“seal”), a nozzle (“nozzle”), and a nutating distribution plate (“deflector assembly” which moves in a “rotational and a tilting direction”), and the interrelated details and limitations thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawyer et al., USPN 8,556,196, in view of Sweet, USPN 5,762,269.
As to claim 1, Lawyer (see Figs. 1-6) shows a sprinkler assembly comprising: a water inlet (opening at the top of 12); a nozzle tube (12) in fluid communication with the water inlet and having an upstream end and a downstream end; an O-ring tray (in the embodiment of Figs. 1-5, applied as the element shown within 12, immediately upstream of 16; or in the embodiment of Fig. 6, applied as the upper region of 14, including where 16 is seated) positioned near the downstream end of the nozzle tube; a nozzle (in the embodiment of Figs. 1-5, applied as element 14; or in the embodiment of Fig. 6, applied as the remaining downstream portion of 14, not 
Prior to the instant application, one having ordinary skill in the art would have recognized that the type of irrigation sprinklers described by Lawyer in the “Background of the Invention” portion of the reference (see column 1, lines 1-14) commonly include a nutating-type distribution plate or deflector element positioned downstream of a nozzle.  Indeed, Sweet (see Fig. 1) shows a sprinkler assembly (10) having a similar design and function as that of Lawyer, and the sprinkler assembly of Sweet is shown to include a nutating distribution plate (20; see column 3, lines 5-12) supported (via 15) by the corresponding nozzle tube (18) and positioned downstream of the corresponding nozzle (16), with the nutating distribution plate being configured to move with respect to the corresponding nozzle axis in one or both of a rotational and a tilting direction while deflecting water from the nozzle, thereby producing a desirable water distribution pattern from the sprinkler assembly for a particular irrigation need.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a nutating distribution plate, as taught by Sweet, for the un-shown and non-descript distribution plate of the sprinkler assembly of Lawyer, thereby producing a desirable water distribution pattern from the sprinkler assembly which matches a particular, predetermined irrigation need.

As to claim 3, with respect to both embodiments shown by Lawyer, and as applied above to claim 2, the O-ring is shown to be removable relative to the O-ring tray at least when the O-ring tray is removed relative to the nozzle tube.
As to claim 4, with respect to both embodiments shown by Lawyer, and as applied above to claim 2, at least a portion of the O-ring contacts the nozzle.
As to claim 5, with respect to both embodiments shown by Lawyer, and as applied above to claim 4, at least a portion of the O-ring contacts an inlet portion of the nozzle.
As to claim 6, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 2, the nozzle tube comprises a bore (15) having a first internal diameter (at least the narrowest portion of 15, as shown in Fig. 6), wherein the O-ring comprises a second internal diameter, and the second internal diameter is greater than the first internal diameter.
As to claim 7, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 6, the nozzle tube comprises a surface perpendicular to the bore (internal, horizontal shoulder surface shown in Fig. 6, where O-ring 16 is seated when installed in the nozzle tube), wherein the O-ring contacts at least the surface.
As to claim 8, with respect to the embodiment of Figs. 1-5 shown by Lawyer, and as applied above to claim 2, at least a portion of the nozzle engages with the O-ring (see Fig. 4), wherein the nozzle is tiltable (see Figs. 2 and 3) relative to the O-ring tray to disengage from the O-ring when the nozzle and the O-ring tray are both secured relative to the nozzle tube allowing the nozzle to be removed independent from removing the O-ring tray.

As to claim 10, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 9, the engagement between the O-ring tray and the opening is snap fit (as described in at least column 3, lines 4-24).
As to claim 11, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 9, the opening (17) is disposed in a side of the nozzle tube.
As to claim 12, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 9, the O-ring tray comprises one or more locking tabs (23), wherein the one or more locking tabs secure the O-ring tray relative to the nozzle tube.
As to claim 13, with respect to the embodiment of Figs. 1-5 shown by Lawyer, and as applied above to claim 1, the O-ring tray is separately removable at least when the nozzle is not secured relative to the nozzle tube.
As to claim 14, with respect to the embodiment of Figs. 1-5 shown by Lawyer, and as applied above to claim 1, the nozzle is separately removable at least when the O-ring tray is secured relative to the nozzle tube.
As to claim 15, with respect to both embodiments shown by Lawyer, as modified above by Sweet and applied to claim 1, the O-ring tray is separately removable at least when the nutating distribution plate is supported by the nozzle tube and positioned downstream of the nozzle.

Prior to the instant application, one having ordinary skill in the art would have recognized that the type of irrigation sprinklers described by Lawyer in the “Background of the Invention” portion of the reference (see column 1, lines 1-14) commonly include a nutating-type distribution plate or deflector element positioned downstream of a nozzle.  Indeed, Sweet (see Fig. 1) shows a sprinkler assembly (10) having a similar design and function as that of Lawyer, and the sprinkler assembly of Sweet is shown to include a nutating distribution plate (20; see column 3, lines 5-12) positioned downstream of the corresponding nozzle (16), the nutating distribution plate being configured to tilt with respect to the corresponding second axis such that the 
As to claim 17, with respect to both embodiments shown by Lawyer, and as applied above to claim 16, the second axis is aligned with the first axis.
As to claim 18, Lawyer (see Figs. 1-6) shows a sprinkler assembly comprising: a water inlet (opening at the top of 12); an O-ring tray (in the embodiment of Figs. 1-5, applied as the element shown within 12, immediately upstream of 16; or in the embodiment of Fig. 6, applied as the upper region of 14, including where 16 is seated) disposed downstream of the water inlet and supporting an O-ring (16); a nozzle (in the embodiment of Figs. 1-5, applied as element 14; or in the embodiment of Fig. 6, applied as the remaining downstream portion of 14, not applied to the “O-ring tray”) contacting the O-ring and being configured to output water along a nozzle ejection axis; and a distribution plate (not shown, but disclosed: see column 2, lines 51-52; and column 3, line 36) having a centerline (implicit) and being positioned downstream of the nozzle.  However, the distribution plate disclosed by Lawyer is not expressly described as being of the “nutating” type, whereby the distribution plate would be configured to tilt with respect to the 
Prior to the instant application, one having ordinary skill in the art would have recognized that the type of irrigation sprinklers described by Lawyer in the “Background of the Invention” portion of the reference (see column 1, lines 1-14) commonly include a nutating-type distribution plate or deflector element positioned downstream of a nozzle.  Indeed, Sweet (see Fig. 1) shows a sprinkler assembly (10) having a similar design and function as that of Lawyer, and the sprinkler assembly of Sweet is shown to include a nutating distribution plate (20; see column 3, lines 5-12) having a centerline and being positioned downstream of the corresponding nozzle (16), the nutating distribution plate being configured to tilt with respect to the corresponding nozzle ejection axis such that the centerline is misaligned from the nozzle ejection axis in a plurality of orientations during movement of the nutating distribution plate, thereby producing a desirable water distribution pattern from the sprinkler assembly for a particular irrigation need.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a nutating distribution plate, as taught by Sweet, for the un-shown and non-descript distribution plate of the sprinkler assembly of Lawyer, thereby producing a desirable water distribution pattern from the sprinkler assembly which matches a particular, predetermined irrigation need.
As to claim 19, with respect to both embodiments shown by Lawyer, and as applied above to claim 18, the O-ring tray is removably connected relative to the water inlet.
As to claim 20, with respect to the embodiment of Fig. 6 shown by Lawyer, and as applied above to claim 18, the O-ring tray is configured to be removed from the sprinkler assembly in a direction non-parallel to the nozzle ejection axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Sullivan et al., Elliot et al. and Sesser et al., and US Patent Application Publication to Lawyer et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752